Case 1:19-cv-00637-JTN-SJB ECF No. 25, PageID.106 Filed 04/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DAVID ROBERT SEASTROM,

        Plaintiff,
                                                                    Case No. 1:19-cv-637
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN JENNETT, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action. Defendant Jennett filed a Motion to dismiss (ECF No.

17). The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

on March 10, 2021 (ECF No. 23), recommending that the motion be denied. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 23) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Jennett’s Motion to dismiss (ECF No. 17)

is DENIED for the reasons set forth in the Report and Recommendation.



Dated: April 6, 2021                                          /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
